ORDER
PER CURIAM.
The direct appeal is quashed. 42 Pa.C.S. § 723(a); O’Brien v. Commonwealth, State Employes’ Retirement System, 503 Pa. 414, 469 A.2d 1008 (1983), cert. denied, — *51U.S. —, 105 S.Ct. 83, 83 L.Ed.2d 30 (1984); XPress Truck Lines, Inc. v. Pennsylvania Liquor Control Board, 503 Pa. 399, 469 A.2d 1000 (1983); Gossman v. Lower Chanceford Township Board of Supervisors, 503 Pa. 392, 469 A.2d 996 (1983); Pennsylvania Department of Aging v. Lindberg, 503 Pa. 423, 469 A.2d 1012 (1983). Treating appellant’s papers as a petition for allowance of appeal, 42 Pa.C.S. § 724(b), Pa.R.A.P. 1103, the petition is dismissed because it is not ripe and no final order has been entered on the appellant’s currently pending Commonwealth Court appeal from the Unemployment Compensation Board’s order denying benefits. 42 Pa.C.S. § 724(a).
The record is remanded to Commonwealth Court for appropriate consideration of appellant’s request for review of the Unemployment Compensation Board’s order denying benefits.